DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/056,999.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/056,999 contains every element of independent claims of the instant application and such anticipate claims 1-30 of the instant application.
This is a provisional obviousness-type double patenting rejection since the conflicting claims have not yet been patented. The mapping of the rejected claims of the instant application to the copending application is as follows:
Claim 1 in the instant application #16/526,354 corresponds to claim 1 in the co-pending application #15/056,999. Claim 1 of the instant application recites “creating an event group including a plurality of time-stamped, searchable events, each event in the event group having a portion of raw machine data and a matching criterion relating to one or more field values extracted from one or more fields present in the portion of raw machine data”.  It would have been obvious to modify claim 1 of the copending application to remove “the machine data having been produced by one or more components within an information technology environment and reflecting activity within the information technology environment”.
Furthermore, Allowance of independent Claims 29 and 30 would result in an unjustified time wise extension for the monopoly previously granted for the invention 


Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 
Examiner has withdrawn the 101 rejection from the previous office action dated 12/15/20.
3.	Applicant argues that the prior art Hudis in view of Mashevsky does not disclose “suppressing display of the event group summary by removing the event group summary from the graphical user interface based on a user input indicative of a time frame during which the event group summary is to be suppressed”, as recited in independent claims.
In response to Applicants arguments, the Examiner respectfully disagrees with the applicant and would like to show that Hudis in view of Mashevsky discloses suppressing display of the event group summary by removing the event group summary from the graphical user interface based on a user input indicative of a time frame during which the event group summary is to be suppressed. The Examiner points out that Mashevsky discloses some files, events and resources are placed on Whitelist and blacklist as a result of automatic machine analysis (Paragraph 48-49). Examiner asserts that the files, events and resources are placed on Whitelist and blacklist in 
As such the Examiner maintains the rejection.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-6, 9-25, 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hudis (US Patent Pub. 20080229422) in view of Mashevsky (US Patent Pub. 20110083180).

As per claims 1 and 29-30:  Hudis discloses a method comprising:
(Paragraph 40; Table 1; Paragraph 45, 63; Category - Compromised, Vulnerable, Under Attack etc. A plurality of security assessments 506 are available for each of the security assessment types (i.e., hosts, users, reputations, and enterprise));
creating an event group summary that summarizes one or more fields present in the portion of raw machine data included in the events of the event group; causing display of a graphical user interface that includes a plurality of event group summaries including the event group summary (Paragraph 89; The display section (a wallscreen or a plurality of monitor sets) of the center operating system 3000 displays situations of security incidents) (Paragraph 91; a graphical user interface ("GUI") which enables a user, such as an administrator, to manage and define the response policies of endpoints in the enterprise 100). 
Hudis does not specifically disclose suppressing display of the event group summary by removing the event group summary from the graphical user interface based on a user input indicative of a time frame during which the event group summary is to be suppressed (See Mashevsky; Paragraph 106; Some files, events and resources are placed on Whitelist and blacklist as a result of automatic machine analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hudis and 
As per claim 2:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, wherein at least one event group summary of the plurality of event group summaries includes domain activity information (See Hudis; Paragraph 37; Service--assessments about a service provided to the enterprise such as a URL (Uniform Resource Locator) of a web site that has a reputation as being malicious).
As per claim 3:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, further comprising:
changing a visual appearance of a particular event group summary among the plurality of event group summaries to indicate that the particular event group summary is a potential security threat (See Mashevsky; Paragraph 106; Some files, events and resources are placed on Whitelist and blacklist as a result of automatic machine analysis).
As per claim 4:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, further comprising:
modifying the event group summary based upon one or more fields present in raw machine data contained in new events identified as belonging to the event group (See Hudis; Paragraph 89; The display section (a wallscreen or a plurality of monitor sets) of the center operating system 3000 displays situations of security incidents) (See Hudis; Paragraph 91; a graphical user interface ("GUI") which enables a user, such as an administrator, to manage and define the response policies of endpoints in the enterprise 100).
As per claim 5:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, further comprising:
causing display of a second graphical user interface displaying a second plurality of event group summaries including the selected event group summary, wherein each event group summary in the second plurality of event group summaries was removed from the plurality of event group summaries indicating that each event group summary in the second plurality of event group summaries is not a security threat (See Hudis; Paragraph 89; The display section (a wallscreen or a plurality of monitor sets) of the center operating system 3000 displays situations of security incidents) (See Hudis; Paragraph 91; a graphical user interface ("GUI") which enables a user, such as an administrator, to manage and define the response policies of endpoints in the enterprise 100).
As per claim 6:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, wherein the raw machine data comprises log data; the method further comprising: organizing the raw machine data into the plurality of time-stamped, searchable events, wherein an event comprises at least a portion of log data within the raw machine data (See Hudis; Paragraph 40; Table 1; Paragraph 45, 63; Category - Compromised, Vulnerable, Under Attack etc. A plurality of security assessments 506 are available for each of the security assessment types (i.e., hosts, users, reputations, and enterprise)).
As per claim 9:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, wherein the event group summary includes a numerical count of events in the event group (See Hudis; Paragraph 40; Table 1; Paragraph 45, 63; Category - Compromised, Vulnerable, Under Attack etc. A plurality of security assessments 506 are available for each of the security assessment types (i.e., hosts, users, reputations, and enterprise)).
As per claim 10:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, wherein the criterion includes a particular threshold string length for the one or more extracted field values (See Hudis, Paragraph 7; security assessment exceeds the time-to-live specified).
As per claim 11:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, wherein the criterion includes a particular threshold string length for a network resource locator (See Hudis, Paragraph 7; security assessment exceeds the time-to-live specified).
As per claim 12:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, wherein the criterion includes a source address associated with a security threat (See Mashevsky; Paragraph 106; Some files, events and resources are placed on Whitelist and blacklist as a result of automatic machine analysis).
As per claim 13:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, wherein the criterion relates to at least one of: an HTTP agent string, a network traffic size, a length of a uniform resource locator string, a byte count per See Hudis; Paragraph 37; Service--assessments about a service provided to the enterprise such as a URL (Uniform Resource Locator) of a web site that has a reputation as being malicious).
As per claim 14:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, wherein the plurality of time-stamped, searchable events comprise unstructured data (See Hudis; Paragraph 40; Table 1; Paragraph 45, 63).
As per claim 15:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, further comprising:
receiving an input corresponding to a selection of the event group summary; and
in response to the user input corresponding to the selection of the event group summary, updating the graphical interface to display information related to at least one event in the event group summary (See Hudis; Paragraph 37; Service--assessments about a service provided to the enterprise such as a URL (Uniform Resource Locator) of a web site that has a reputation as being malicious)..
As per claim 16:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, wherein the graphical interface includes a modify element associated with the event group summary, and wherein interaction with the modify element causes the event group summary to be visually modified in the graphical interface (See Hudis; Paragraph 89; The display section (a wallscreen or a plurality of monitor sets) of the center operating system 3000 displays situations of security incidents) (See Hudis; Paragraph 91; a graphical user interface ("GUI") which enables a user, such as an administrator, to manage and define the response policies of endpoints in the enterprise 100).
As per claim 17:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, further comprising:
generating a display that includes an add element and one or more event group summaries that have been removed from the graphical interface, wherein the one or more event group summaries include the event group summary, and wherein a user interaction with the add element causes the event group summary to be added back to the graphical interface (See Hudis; Paragraph 89; The display section (a wallscreen or a plurality of monitor sets) of the center operating system 3000 displays situations of security incidents) (See Hudis; Paragraph 91; a graphical user interface ("GUI") which enables a user, such as an administrator, to manage and define the response policies of endpoints in the enterprise 100); and in response to a user interaction with the add element, updating the graphical interface to add the event group summary back to the graphical interface (See Hudis; Paragraph 89) (Paragraph 91).
As per claim 19:  The combination of Hudis and Mashevsky discloses the method of claim 1, wherein the event group summary includes a result of a correlation search (See Hudis; Paragraph 40; Table 1; Paragraph 45, 63).
As per claim 19:  The combination of Hudis and Mashevsky discloses the method of claim 1, wherein the event group is determined using an agent string that has been extracted from one or more events in a subset of the event group (See Hudis; Paragraph 89; The display section (a wallscreen or a plurality of monitor sets) of the center operating system 3000 displays situations of security incidents) (See Hudis; Paragraph 91; a graphical user interface ("GUI") which enables a user, such as an administrator, to manage and define the response policies of endpoints in the enterprise 100).
As per claim 20:  The combination of Hudis and Mashevsky discloses the method of claim 1, wherein the event group is determined using a particular length of a uniform resource locator string that has been extracted from one or more events in the event group or a source address that has been extracted from one or more events in the event group (See Hudis; Paragraph 89; The display section (a wallscreen or a plurality of monitor sets) of the center operating system 3000 displays situations of security incidents) (See Hudis; Paragraph 91; a graphical user interface ("GUI") which enables a user, such as an administrator, to manage and define the response policies of endpoints in the enterprise 100).
As per claim 21:  The combination of Hudis and Mashevsky discloses the method of claim 1, wherein each event in the plurality of time-stamped, searchable events is beatable in a searchable time-series data store using a time stamp of the even (See Hudis; Paragraph 40; Table 1; Paragraph 45, 63).
As per claim 22:  The combination of Hudis and Mashevsky discloses the method of claim 1, further comprising: removing an event from the plurality of time-stamped, searchable events when the event is not recognized as notable (See Hudis; Paragraph 40; Table 1; Paragraph 45, 63; Category - Compromised, Vulnerable, Under Attack etc. A plurality of security assessments 506 are available for each of the security assessment types (i.e., hosts, users, reputations, and enterprise)).
As per claim 23:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, wherein each event in the plurality of time-stamped, searchable See Hudis; Paragraph 40; Table 1; Paragraph 45, 63; Category - Compromised, Vulnerable, Under Attack etc. A plurality of security assessments 506 are available for each of the security assessment types (i.e., hosts, users, reputations, and enterprise)).
As per claim 24:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, further comprising:
segmenting stored raw machine data into the plurality of time-stamped, searchable events, wherein each event in the plurality of time-stamped, searchable events includes information relating to security of an information technology environment (See Hudis; Paragraph 89; The display section (a wallscreen or a plurality of monitor sets) of the center operating system 3000 displays situations of security incidents) (Paragraph 91; a graphical user interface ("GUI") which enables a user, such as an administrator, to manage and define the response policies of endpoints in the enterprise 100).
As per claim 25:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, wherein the event group summary includes a count of a number of events in the event group summary (See Hudis; Paragraph 89; The display section (a wallscreen or a plurality of monitor sets) of the center operating system 3000 displays situations of security incidents) (See Hudis; Paragraph 91; a graphical user interface ("GUI") which enables a user, such as an administrator, to manage and define the response policies of endpoints in the enterprise 100).
As per claim 27:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, further comprising:
evaluating whether events in the event group satisfy the criterion (See Hudis; Paragraph 40; Table 1; Paragraph 45, 63).

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hudis (US Patent Pub. 20080229422) in view of Mashevsky (US Patent Pub. 20110083180) and in view of Lee (US Patent Pub. 2011/0055590).

As per claim 8:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, creating an event group including a plurality of time-stamped, searchable events, each event in the event group having a portion of raw machine data (See Hudis; Paragraph 40; Table 1; Paragraph 45, 63).
The combination of Hudis and Mashevsky do not specifically disclose wherein each event of the plurality of time-stamped, searchable events is associated with a time stamp, and wherein the event group summary encompasses events having time stamps within a specified time period.
Lee discloses the time stamping unit 213 generates a time stamp, which is composed of date and time when a message digest has been generated and a signature of the time stamping unit 213 itself, for the online data collected by the online data collection unit 209. The time stamp and the online data are stored in the storage unit 211 or in the external storage medium S3 (Paragraph 58).
.

5.	Claims 7, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hudis (US Patent Pub. 20080229422) in view of Mashevsky (US Patent Pub. 20110083180) and in view of Thompson (US Patent Pub. 20060168331).

As per claim 7:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, creating an event group including a plurality of time-stamped, searchable events, each event in the event group having a portion of raw machine data (See Hudis; Paragraph 40; Table 1; Paragraph 45, 63).
The combination of Hudis and Mashevsky do not specifically disclose wherein the criterion is evaluated using a late binding schema applied to at least a portion of the plurality of time-stamped, searchable events.
Thompson discloses the application delivery routing engine is responsible for the late schema binding feature. As mentioned earlier, the native (e.g., Tervela.TM.) messaging protocol provides the information in a raw and compressed format that doesn't contain the structure and definition of the underlying data. As a result, the Paragraph 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hudis, Mashevsky and Thompson in it’s entirety, to modify the technique of Hudis for share and identifying security-related information between different security products by adopting Thompson's teaching for intelligent messaging application programming interface. The motivation would have been to enable to filter events to efficiently identify security threats.
As per claim 26:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, further comprising: creating an event group including a plurality of time-stamped, searchable events, each event in the event group having a portion of raw machine data (See Hudis; Paragraph 40; Table 1; Paragraph 45, 63).
The combination of Hudis and Mashevsky do not specifically disclose extracting values for fields in events in the event group, by applying a late binding schema to at least a portion of the plurality of events.
Thompson discloses the application delivery routing engine is responsible for the late schema binding feature. As mentioned earlier, the native (e.g., Tervela.TM.) messaging protocol provides the information in a raw and compressed format that doesn't contain the structure and definition of the underlying data. As a result, the Paragraph 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hudis, Mashevsky and Thompson in it’s entirety, to modify the technique of Hudis for share and identifying security-related information between different security products by adopting Thompson's teaching for intelligent messaging application programming interface. The motivation would have been to enable to filter events to efficiently identify security threats.
As per claim 28:  The combination of Hudis and Mashevsky discloses the method as recited in claim 1, further comprising: creating an event group including a plurality of time-stamped, searchable events, each event in the event group having a portion of raw machine data (See Hudis; Paragraph 40; Table 1; Paragraph 45, 63).
The combination of Hudis and Mashevsky do not specifically disclose evaluating whether events in the event group satisfy the criterion by applying a late binding schema to at least a portion of the plurality of events.
Thompson discloses the application delivery routing engine is responsible for the late schema binding feature. As mentioned earlier, the native (e.g., Tervela.TM.) messaging protocol provides the information in a raw and compressed format that doesn't contain the structure and definition of the underlying data. As a result, the Paragraph 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hudis, Mashevsky and Thompson in it’s entirety, to modify the technique of Hudis for share and identifying security-related information between different security products by adopting Thompson's teaching for intelligent messaging application programming interface. The motivation would have been to enable to filter events to efficiently identify security threats.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHONY D BROWN/Primary Examiner, Art Unit 2433